Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered July 15, 1991, upon a verdict convicting defendant of the crime of manslaughter in the first degree.
*1036Defendant’s only contention on this appeal is that the sentence of 10 to 20 years’ imprisonment was harsh and excessive. Defendant was an inmate at the time of the crime. While defendant was initially assaulted by the victim, who was also an inmate, defendant attacked the victim with a pair of scissors and then pursued the fleeing victim, ultimately stabbing him 18 times. Defendant then repeatedly kicked the victim as he lay on the floor. Given the magnitude and ferocity of defendant’s attack and his criminal record, as well as the fact that the sentence was less than the harshest possible, we find no basis to disturb the sentence imposed by County Court (see, People v Brown, 176 AD2d 408, lv denied 79 NY2d 853).
Yesawich Jr., J. P., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.